In an action in which a judgment of the Supreme Court, Nassau County, was entered April 3,1973, granting the plaintiff wife a divorce, she appeals from that portion of the judgment which awarded her a specified sum for alimony and support for two children. Judgment modified, on the facts, by increasing the alimony award to $65 a week and the award for support of the children to $35 a week per child. As so modified, judgment affirmed insofar as appealed from, without costs. We are of the opinion that the award for alimony and child *572support was insufficient to the extent indicated herein. Gulotta, P. J., Hopkins, Martuseello, Shapiro and Cohalan, JJ., concur.